Citation Nr: 1145437	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-26 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua


THE ISSUE

Entitlement to payment of or reimbursement for medical expenses incurred in connection with private medical services rendered by St. Elizabeth Medical Center from December 29, 2008, to January 6, 2009.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a decision of the Canandaigua, Department of Veterans Affairs (VA) Medical Center (MC).

In May 2010, the Veteran testified before the undersigned Veteran's Law Judge (VLJ).  A copy of the transcript is associated with the claims folder.

The appeal is REMANDED.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of payment of or reimbursement for medical expenses incurred in connection with private medical services rendered by St. Elizabeth Medical Center from December 29, 2008, to January 6, 2009.  

The Veteran testified in May 2010 that he was a VA employee at the Rome Community Base Outpatient Clinic and a service-connected Veteran of Vietnam.  He stated that while working at the VA outpatient clinic, he experienced chest pain and saw his primary care physician that morning.  Chest x-ray and labs were performed.  He reported that he continued to work that day, but was told that his primary care physician wanted to see him before he left for home. At that time, he was told that his labs showed that he had a heart attack and that an ambulance had been ordered to take him to St. Elizabeth Medical Center.  The Veteran noted that this was at VA medical personnel direction.  While at St. Elizabeth Medical Center, the Veteran reported that he underwent triple bypass surgery on the heart.  He testified that he is now service connection for his heart condition.

When this issue was before the Board in July 2010, it was determined that further development was needed for proper adjudication.  In this regard, the case was remanded with instructions for the AOJ to, among other things, associate the VAMC file with the claims file, afford the Veteran proper notification of the requirements to establish the benefits sought, make determinations of whether there was an emergency, and readjudicate the claim with considerations of certain VA laws and regulations.   

Since the July 2010 remand, the RO has associated the VAMC file with the claims file and completed other development.  However, the AOJ has yet to afford the Veteran proper notification of the requirements to establish the benefits sought, make determinations of whether there was an emergency, and readjudicate the claim with considerations of certain VA laws and regulations.   

A remand by either the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the RO is again requested to comply with the Board's remand directives, as stated below.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified of the requirements to establish the benefit sought.

2.  VAMC should determine for the record the following. (a) Whether there was an emergency; and (b) Whether VA facilities were reasonably available and, if so, where; and (c) Whether and when the emergency, if shown, resolved (stabilized) such that the appellant could be safely transferred to a VA or other Federal facility.

3.  The VAMC should readjudicate the claim with consideration of 38 C.F.R. § 17.120 and 38 U.S.C.A. § 1725 and 38 C.F.R. § 38 C.F.R. §§ 17.1000-1002 (the Millenium Health Care and Benefits Act).  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

